Case 1:20-cv-01905-JEJ Document 31 Filed 11/19/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THE PUBLIC INTEREST LEGAL

FOUNDATION, : NO. 1:20-cv-01905
Plaintiff,
CHIEF JUDGE JONES
Vv.
KATHY BOOCKVAR, in her official : ELECTRONICALLY FILED
capacity, :
Defendant.

MOTION OF DEFENDANT KATHY BOOCKVAR
TO DISMISS FIRST AMENDED COMPLAINT
FOR DECLARATORY AND INJUNCTIVE RELIEF
Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure,
Defendant Kathy Boockvar (the “Secretary”), by and through her undersigned
counsel, hereby moves for dismissal of Plaintiff Public Interest Legal Foundation’s

(“PILF”) First Amended Complaint for Declaratory and Injunctive Relief. The

grounds supporting this motion will be set forth in Secretary Boockvar’s
Case 1:20-cv-01905-JEJ Document 31 Filed 11/19/20 Page 2 of 4

supporting memorandum which will be filed within 14 days pursuant to Rule 7.5

of the Local Rules of Court.

Myers, Brier & Kelly, LLP
425 Spruce Street, Suite 200
Scranton, PA 18503

(570) 342-6100

Dated: November 19, 2020

Respectfully submitted,

/s/ Donna A. Walsh
Daniel T. Brier
Donna A. Walsh

John B. Dempsey
Suzanne P. Conaboy
Richard L. Armezzani
Case 1:20-cv-01905-JEJ Document 31 Filed 11/19/20 Page 3 of 4

CERTIFICATE OF NON-CONCURRENCE
I, Donna A. Walsh, hereby certify that I sought the concurrence of counsel
for Plaintiff, Linda A. Kerns, in this Motion. I was unable to reach Ms. Kerns.
Based on the nature of the motion it is assumed that Ms. Kerns does not concur in

this Motion.

/s/ Donna A. Walsh

Date: November 19, 2020
Case 1:20-cv-01905-JEJ Document 31 Filed 11/19/20 Page 4 of 4

CERTIFICATE OF SERVICE

I, Donna A. Walsh, hereby certify that a true and correct copy of the
foregoing Motion To Dismiss First Amended Complaint for Declaratory and
Injunctive Relief was served upon the following counsel of record via the Court’s

ECF system on this 19th day of November 2020:

Linda A. Kerns, Esquire

Law Offices of Linda A. Kerns, L.L.C.
1420 Locust St., Ste. 200
Philadelphia, PA 19102

Sue Becker, Esquire

Public Interest Legal Foundation

32 E. Washington Street, Suite 1675
Indianapolis, IN 46204

John Eastman, Esquire

Center for Constitutional Jurisprudence

c/o Chapman University Fowler School of Law
One University Drive

Orange, CA 92866

Bradley J. Scholzman, Esquire

Hinkle Law Firm

1617 N. Waterfront Parkway, Ste. 400
Witchita, KS 67206-6639

/s/ Donna A. Walsh
